 1
 2
 3
 4                                                              JS-6
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     MARCOS MUNOZ,                     ) NO. CV 18-7260-CJC (KS)
11                                     )
                     Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   WARDEN,                           )
                                       )
15                   Respondent.       )
16   _________________________________ )
17
18         Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed without
19   prejudice.
20
21
22   DATED: November 8, 2018                           ________________________________
23                                                           CORMAC J. CARNEY
                                                       UNITED STATES DISTRICT JUDGE
24
25
26
27
28
